DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
Applicants claim amendments/arguments in the response filed 6/10/2022 is acknowledged and entered into the record.
Accordingly, Claims 1-3, 6-13, 15-27, 29 and 34 and new claim 35 will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections Maintained - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-13, 15-27, 29, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (US Patent 9,308,257).
The claims are drawn to a pharmaceutical composition comprising a bispecific single chain antibody construct which binds to CD3 and CD19 comprising benzyl alcohol at a concentration in the range of 0.11 to 0.9% (w/v) and a buffer, wherein the construct is stable. Dependent claims are drawn to wherein the pharmaceutical composition further comprises citrate buffer, polysorbate 80 and/or lysine HCL at specific concentrations and overall pH to inhibit multimer formation.
Sharma et al. teach pharmaceutical compositions said to minimize aggregation of bispecific single chain antibody BiTE constructs such as the MT103 construct which binds to CD3 and CD19 and has the CDR species currently elected and recited in instant claim 16 part (a). Sharma et al. teach pharmaceutical compositions comprising trehalose dehydrate, polysorbate 80, arginine hydrochloride, NaCl or lysine HCL as well as buffering agents such as citrate, Tris, or glycine. Sharma et al. further teaches the preservative benzyl alcohol at a concentration to yield microbial effect (see paragraph 90 and 537). The formulation taught by Sharma et al. discloses a concentration of the MT103 bispecific antibody between 25-200ug/ml, 25-30mM citrate, 6-15% (w/v) trehalose dehydrate, 50-200mM lysine HCL, 0.1-.02% (w/v) polysorbate 80 and has a pH of 7.0 (see paragraph 17).  Sharma et al. further discloses less than 5% of the MT103 bispecific antibody forms dimers for at least 1-6 weeks (see paragraphs 182-221). Sharma et al. disclose common excipients and/or additives can be added, such as EDTA, DTPA, or EGTA, to reduce aggregation, particularly if a pump or plastic container is used (see paragraph 89). Sharma et al. provides examples for the different MT103 formulations (F1-F33) underwent optimization based on different components and concentration to test stability, aggregation, freeze-thaw cycles, etc (see paragraphs 824-874). Sharma et al. disclose the bispecific constructs can be conjugated (ie. third binding domain) to albumin in order to increase in vivo half life (see paragraph 521). Sharma et al. teach each and every limitation of the instant claims. 

Response to Arguments
Applicant's argue in the response filed 6/10/2022 that the amendments to Claim 1 that the pharmaceutical composition comprises benzyl alcohol in a narrower concentration range which falls inside Sharma’s range broader range of 0.001% - 5%, however Sharma et al. discloses preservatives only to microbiologically stabilize antibodies but does not disclose or suggest a role for a preservative in physical stabilization. Applicants further argue “if the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with “sufficient specificity” to constitute an anticipation of the claims” and “any evidence of unexpected results within the narrow range may render the claims nonobvious.” These arguments have been carefully considered but not found to be persuasive. Sharma et al. disclose in paragraph 530 “if the preservative is an aromatic alcohol (such as benzyl alcohol), it can be present in an amount from about 0.1-2.0% and preferable from about 0.5-1.5%, but most preferably about 1.0-1.2%.” The preferable range cited by Sharma et al. is much narrower at 0.5-1.5% which is very similar to the instantly claimed range of 0.11-0.9%. Applicants surprising results showing a significant decrease in HMW aggregates when benzyl alcohol concentration is increased above 0.1% is within the “preferable” and “most preferable” narrower range cited by Sharma et al. Therefore, Sharma et al. does disclose benzyl alcohol at the claim-recited concentration range with “sufficient specificity”. It is further noted the surprising results provided by applicant does not include HMW aggregate percentages with benzyl alcohol concentrations higher than 0.9%. The trend shown in Fig. 10 of the instant application, and indicated by applicants, is there is a sharp decrease of aggregates at benzyl alcohol concentrations higher than 0.1%. Therefore, the “preferable” and “most preferably” ranges cited by Sharma et al. would inherently have a low aggregate percentage. It is again noted the claims refer to intended use limitations regarding when the claimed composition is used for administration. The intended use of a product claim carries no patentable weight [see MPEP 2111.02]. Therefore the limitations reciting “without the need for adding an additional preservative, stabilizer or surfactant for administration” do not need to be met by Sharma et al. It is also noted this recitation of no further additional preservatives is not commensurate in scope with dependent claims 12 and 13 reciting the claimed pharmaceutical composition further comprises one or more excipients. Sharma et al. discloses examples determining aggregate formation when reconstituted with/without additional preservatives (see section 6.2 and Figs 23-27). And finally it is again noted the claims recite a pharmaceutical composition “comprising” and therefore the prior art can teach additional excipients not recited in the instant claims.  For these reasons the rejection of record is hereby maintained. 

Conclusion
Claims 1-3, 6-13, 15-27, 29 and 34 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643